Citation Nr: 1102177	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  10-06 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma as a 
result of exposure to radiation.

2.  Entitlement to service connection for a blood disorder as a 
result of exposure to radiation.

3.  Entitlement to service connection for prostate cancer as a 
result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and NS

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In November 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.  The Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for blood 
disorder and prostate cancer are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does 
not suffer from multiple myeloma.


CONCLUSION OF LAW

The criteria for establishing service connection for multiple 
myeloma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection for multiple myeloma to include as a 
result of exposure to radiation, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  Another letter was issued in February 2010.  The 
case was last adjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, VA treatment 
records, private treatment records, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA 
examination concerning his claim for service connection for 
multiple myeloma.  The Board, however, finds that no such 
examination is required in this case.  As will be explained 
below, there is no medical or credible lay evidence that shows 
the Veteran has multiple myeloma.  Consequently, VA is under no 
duty to afford the Veteran a VA examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Certain regulations apply when a Veteran claims disability due to 
radiation exposure.  See 38 C.F.R. §§ 3.309, 3.311 (2010).  None 
of these regulations allows for an award of service connection 
without a current disability.  See id.; see also Hickson, 12 Vet. 
App. at 253.  In this case, the Veteran asserts that he has 
multiple myeloma as a result of exposure to radiation during 
service.  However, the evidence reflects that the Veteran does 
not have multiple myeloma and did not have it at any time during 
the pendency of this claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  

After reviewing a chemistry panel showing elevation in total 
protein in December 1987, a physician gave an impression of rule 
out multiple myeloma.  After a follow up later that month and 
review of results from a bone marrow aspiration and biopsy, the 
physician reported that in view of the lack of plasma cells, the 
physician thought that the patient probably was in a very early 
stage of multiple myeloma.  

The Veteran was examined by another physician in March 1988.  The 
physician thought that the Veteran probably had Stage I myeloma 
with normal bone marrow and renal function, and negative skeletal 
x-rays.  He stated that an alternative diagnosis would be benign 
monoclonal gammopathy, but the amount of monoclonal protein was 
higher than usually encountered in that condition.  In September 
1988, the physician noted that the Veteran may indeed have benign 
monoclonal gammopathy despite the relatively high level of 
monoclonal component.  The physician opined that "[c]ertainly he 
does not have good evidence of true multiple myeloma."  
Likewise, in January 1989, the physician opined that "[m]ore 
than likely, this patient has monoclonal gammopathy and not 
myeloma as initially thought."  Subsequent records show a 
history of benign monoclonal gammopathy but not of multiple 
myeloma.  

As the evidence of record illustrates, evidence of multiple 
myeloma is not currently shown.  Rather, while he was originally 
believed to suffer from that disorder in 1987, he has ultimately 
been diagnosed as having benign monoclonal gammopathy instead.  
That disorder is being addressed separately and is discussed in 
the REMAND section of this decision.  

Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the Veteran's claim for service 
connection for multiple myeloma on any basis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held 
that, in the absence of proof of a present disability, there can 
be no valid claim).  See also Hickson, 12 Vet. App. at 253.  

While the Veteran contends that he has multiple myeloma, he is 
not shown to possess any specialized training in the medical 
field to provide a competent medical opinion on this point.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  The Board finds the medical evidence 
of record to be more probative than the Veteran's lay opinion as 
to the presence of multiple myeloma.  The most probative evidence 
is against a finding of current multiple myeloma.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for multiple myeloma as a 
result of exposure to radiation is denied.




REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims for entitlement to service connection for blood 
disorder (diagnosed as monoclonal gammopathy) and prostate cancer 
as a result of exposure to radiation.

The Veteran asserts that while his ship was docked at Sasebo, 
Japan in late 1945 he was allowed to take the train into 
Nagasaki, Japan on liberty.  According to the Veteran, he spent 
half a day in Nagasaki during December 1945.  The medical 
evidence of record reflects prior treatment for prostate cancer 
and monoclonal gammopathy, which the Veteran has claimed as a 
blood disorder.

In all claims where it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period as 
specified in § 3.307 or § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a) (2010).  Here, the 
Veteran was diagnosed with prostate cancer, a radiogenic disease, 
around 2003 and asserts that such is related to exposure to 
radiation while in Nagasaki during service.  As such, a dose 
estimate is needed.  

The Board recognizes that a dose estimate from the Defense Threat 
Reduction Agency (DTRA) was previously requested.  However, DTRA 
did not provide an estimate and instead noted that the Veteran 
was not part of the American occupation forces in the vicinity of 
Hiroshima or Nagasaki, Japan.  While not being part of the 
occupation force may preclude a grant of service connection under 
38 C.F.R. § 3.309(d)(3)(ii)(B), it does not preclude a grant of 
service connection under 38 C.F.R. § 3.311.  

Section 3.311 details different procedures for procuring dose 
estimates based on claimed exposure.  Paragraph (a)(2)(ii) 
instructs that in claims based on participation in the American 
occupation of Hiroshima or Nagasaki, Japan, dose data will be 
requested from the Department of Defense.  However, this is not 
the appropriate paragraph for the Veteran's situation as he 
claims that he went to Nagasaki on liberty, as opposed to 
official duties.  Instead, the dose estimate should be obtained 
in accordance with the instructions in paragraph (a)(2)(iii), 
which covers other exposure claims.  Paragraph (a)(2)(iii) 
instructs that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service treatment records, and other records which 
may contain information pertaining to the veteran's radiation 
dose in service.  In this case, the Veteran's DD Form 1141 was 
requested; however, the National Personnel Records Center (NPRC) 
reported finding no such form for the Veteran.  Medical and other 
records have also been requested and obtained.  As such, it 
appears that the relevant, available records have been assembled.  
Paragraph (a)(2)(iii) further instructs that these records should 
be forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  As a dose estimate 
was requested from DTRA rather than the Under Secretary for 
Health, the claims must be remanded to obtain a dose estimate as 
required by section 3.311.  After a dose estimate is obtained, 
the RO/AMC should follow the relevant procedures in section 
3.311, to include referring the claims to the Under Secretary for 
Benefits if applicable.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain relevant treatment records from 
the Bay Pines VA Healthcare System dating 
since July 2007.  

2.  After the above has been completed, send 
the Veteran's claims file to the Under 
Secretary for Health for preparation of a 
dose estimate, to the extent feasible, based 
on available methodologies.

3.  If necessary (as outlined in 38 C.F.R. 
§ 3.311), refer the claim to the Under 
Secretary for Benefits.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


